Exhibit A
From: Vinegrad, Alan
Sent: Thursday, October 03, 2019 8:01 AM
To: Boeckmann, Nicole (USANYE) <Nicole.Boeckmann@usdoj.gov>; Lara Gatz - United States
Attorney's Office (Lara.Gatz@usdoj.gov) <Lara.Gatz@usdoj.gov>
Cc: Larry Krantz - Krantz & Berman LLP (lkrantz@krantzberman.com) <lkrantz@krantzberman.com>
Subject: US v. C. McPartland and T. Spota

Nicole, Lara: further to our conversation yesterday, and in order for the defense to consider
whether to raise any issue concerning Nicole’s contemporaneous participation in
communications and meetings about the wiretap of John Oliva’s phone and related issues or
to file any other motions, please let us know exactly what the government does, and does not,
intend to argue or introduce evidence of at trial, with respect to the investigation and
prosecution of John Oliva, including but not limited to the wiretap of his phone. This includes,
among other things, confirming what you told us yesterday - that the government does not
intend to argue, or introduce evidence of, at trial, the claims contained in the government’s
404(b) letter with respect to the length and monitoring of that wiretap.

Thank you very much for your cooperation.

Alan
